Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 7-9,12-17,20-23,29-30,37-38,41-42 and 45-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the supercontinuum laser source has sufficient output optical power such that the hyperspectral imaging system can collect is configured to collect information associated with one or more objects located at a distance between 1 and 20 km from the hyperspectral imaging system, wherein the supercontinuum laser source has a first scan speed in a first direction and a second scan speed in a second direction that is slower than the first scan speed in the first direction, and wherein a light output of the supercontinuum laser source has a spot size that is thinner in the first direction than in the second direction; transmit optics configured to propagate light output from the supercontinuum laser source along a transmit path towards the one or more objects in a scene; a spectrometer configured to receive light from the one or more objects in the scene” along with all other limitations of the claim. 

 

Claims 2-3, 7-9, 12-17, 20-23, 29-30, 37-38, 41-42 and 45-46 are allowable due to their dependencies. 
The closest references, LALOVIC (US 20190302083 A1) and Viellerobe et al. (US 20080029711 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886